Citation Nr: 9929347	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  95-05 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
left mastoid surgery.

2.  Entitlement to a compensable evaluation for otitis 
externa with left ear hearing loss.

3.  Entitlement to service connection for right ear hearing 
loss secondary to left ear disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1944 to 
February 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.

The appellant is reminded that service connection for 
tinnitus was previously denied.  No appeal was filed and that 
decision became final.  To reopen the claim for tinnitus, new 
and material evidence must be submitted by or on behalf of 
the appellant.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).


FINDINGS OF FACT

1.  The appellant's service-connected residuals of left 
mastoid surgery are currently manifested by a depression and 
scarring of the left post auricular region.

2.  The appellant's service-connected otitis externa with 
left ear hearing loss is currently manifested by complaints 
of recurrent ear pain, every 3 months or so and lasting for 
week, and worsening hearing acuity in left ear, with 
audiometric findings in May 1995 for an average puretone 
decibel loss of 60 decibels in the left ear with 88 percent 
speech discrimination, absent objective findings on VA ear 
examination in March 1994 and May 1995 for swelling, dry and 
scaly or serous discharge, itching, requiring frequent and 
prolonged treatment.

3.  Competent medical evidence has not been submitted showing 
that right-sided hearing loss was proximately caused by or 
the result of a service-connected left ear disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of left mastoid surgery are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 6299 (1999).

2.  The schedular criteria for a compensable rating for 
otitis externa with left ear hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 6210-6100 (1999).

3.  A well grounded claim for service connection for right 
ear hearing loss secondary to left ear disability has not 
been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from January 1944 to 
February 1946.  Service medical records reflect that the 
appellant was hospitalized in March 1944 at the U.S. Naval 
Hospital in San Diego for earache and mastoid soreness of the 
left ear.  The tympanic membrane was incised to drain.  In 
April 1944, external otitis was seen along with recurrent 
middle ear infection.  The left ear was again incised to 
drain.  An x-ray study in May 1944 revealed bony destruction.  
A simple mastoidectomy was performed.  Post operatively the 
ear healed normally.  Hearing was normal in July 1944.  The 
appellant was seen for earache in January 1945.  Acute 
mastoiditis, post operative, and otitis externa were noted on 
report of separation examination dated February 1946.  No 
hearing defect was noted.

VA ear examination in April 1955 revealed the presence of 
mild perceptive deafness bilaterally, along with a post 
auricular simple mastoidectomy scar on the left.

By a rating decision dated April 1955, service connection was 
established for residuals of left mastoidectomy, and 
residuals of left otitis externa with mild perceptive 
deafness.

In February 1994, the appellant requested a compensable 
evaluation for residuals of left mastoid surgery and otitis 
externa with left ear hearing loss.  He further requested 
service connection for right ear hearing loss secondary to 
left ear disability.

In March 1994, a VA audiological examination was conducted.  
The appellant was noted to use a hearing aid in the left ear.  
He complained of tinnitus.  He denied otalgia and vertigo.  
Audiometric testing revealed a puretone threshold in decibels 
(dB) at the 1000, 2000, 3000, and 4000 Hertz frequencies of 
25dB, 25dB, 40dB, and 60db in the left ear; the average 
puretone decibel loss was 38dB in the left ear with 94 
percent speech discrimination.  In the nonservice-connected 
right ear, there was an average puretone decibel loss of 21dB 
with 96 percent speech discrimination.

Also, in March 1994, a VA ear examination was conducted.  By 
history, the appellant had hearing loss in service along with 
severe ear infection that required a mastoidectomy.  He 
reported that, soon after the left ear surgery in service, he 
began to experience drainage from the right ear, which 
cleared with treatment.  He reported that he was given a 
hearing aid from the VA several years earlier, and that his 
right ear continues to be relatively good.  He denied current 
infection or drainage of the ears.  The appellant also 
complained of sinus disease, including recurrent nasal 
obstruction and headaches.  On examination, the right 
auricle, auditory canal, tympanic membrane and middle ear 
space appeared normal.  The left post auricle region had a 
depression and scarring, consistent with previous mastoid 
surgery.  There were no abnormalities associated with prior 
mastoid surgery at this time.  The left auricle and external 
canal were normal.  The tympanic membrane had posterior 
scarring and tympanosclerosis, but no other abnormality.  No 
perforation was seen.  The middle ear space showed no lesion 
or evidence of any cholesteatoma.

In May 1995, a personal hearing was conducted.  The appellant 
testified that he had hearing difficulty and soreness on the 
left side of his face, occurring 3 to 4 times a year.  The 
appellant also reported sinus problems and right hearing loss 
secondary to left ear disability.

In May 1995, a VA ear examination was conducted.  The 
appellant reported that he had ear problems since his mastoid 
surgery in service, which have progressively worsened.  He 
noted that he must use a hearing aid on the left because of 
hearing loss.  Clinical findings reflect normal auricle, 
external auditory canal, tympanic membrane, and middle ear 
space.  The appellant was found to have bilateral hearing 
loss per audiogram, "probably secondary to noise exposure."  
Audiometric testing revealed a puretone threshold in decibels 
at he 1000, 2000, 3000, and 4000 Hertz frequencies of 40dB, 
45dB, 75dB, and 80db in the left ear; the average puretone 
decibel loss was 60dB in the left ear with 88 percent speech 
discrimination.  The examiner indicated that the small 
conductive component to the appellant's hearing loss in the 
left ear was most likely secondary to his mastoid surgery.  
The final diagnosis was mild high frequency sensorineural 
hearing loss of the right ear and mild to severe mixed 
hearing loss of the left ear.

In July 1995, a private treatment note dated June 1994 was 
received, showing that the appellant was seen for left nasal 
discharge and post nasal drainage.  Examination revealed 
swollen nasal turbinates and septum deviation.

In June 1999, a personal hearing was conducted.  The 
appellant testified that he had pain in both ears, occurring 
every 3 months or so, lasting for about a week, which 
required antibiotic treatment.  He also testified that he had 
worsening hearing loss, ringing of the ears, and sinus 
symptoms.  The appellant indicated that he believed hearing 
loss of the right ear was secondary to sinusitis, hearing 
testimony later revealed that the appellant did not 
understand the difference between sinusitis and otitis.  The 
appellant reported that he received VA treatment for his 
ears, which consisted of washing out the ear canals.

At the personal hearing in June 1999, the appellant submitted 
copies of a VA physician's statement dated May 1999, and VA 
audiometric test reports dated October 1996 and November 
1998.  The VA physician's statement reflects that the 
appellant had a history of left ear mastoid surgery in 
service.  The audiometric reports show bilateral hearing 
loss.  A waiver of the right to have this evidence considered 
in the first instance by VARO accompanied the evidence.

In a letter dated June 1999, the appellant indicated that he 
believed his right-sided hearing loss was caused by his left 
ear disorders.  He noted that he had to lay on his right ear 
in service while his left ear was draining, which caused 
right ear infection.


ANALYSIS

A.  Claims for Increase

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

1.  Residuals of Left Mastoid Surgery

A review of the objective medical evidence of record fails to 
show any residuals of mastoid surgery.  We note that, on VA 
ear examination in May 1995, the examiner indicated that 
there were no abnormalities associated with prior mastoid 
surgery except for a depression and scarring of the left 
posterior auricular region.

Therefore, in view of the absence medical findings showing 
residual disability associated with mastoidectomy, a 
compensable disability evaluation under the rating schedule 
for diseases of the ear is not warranted.

We note that, since the appellant's claim was most recently 
adjudicated, the schedular criteria were revised in the area 
of ear disability.  See 38 C.F.R. § 4.96 (revised, effective 
June 10, 1999).  However, as there is no objective evidence 
of record for residual disability associated with mastoid 
surgery in service, consideration of the claim by the Board 
does not prejudice the appellant.  See Bernard supra.

2.  Otitis Externa with Left Ear Hearing Loss

As indicated above, effective June 10, 1999, the schedular 
criteria were revised in the area of ear disability.  The 
revisions basically organized and clarified existing 
standards for rating hearing impairment and diseases of the 
ear.  With regard to hearing impairment, the criteria were 
liberalized.

Under 38 C.F.R. § 4.85 (1999), the standard for evaluating 
hearing impairment is set out.  It provides as follows:

(a) An examination for hearing impairment 
for VA purposes must be conducted by a 
state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations 
will be conducted without the use of 
hearing aids.

(b) Table VI, "Numeric Designation of 
Hearing Impairment Based on Puretone 
Threshold Average and Speech 
Discrimination," is used to determine a 
Roman numeral designation (I through XI) 
for hearing impairment based on a 
combination of the percent of speech 
discrimination (horizontal rows) and the 
puretone threshold average (vertical 
columns). The Roman numeral designation 
is located at the point where the 
percentage of speech discrimination and 
puretone threshold average intersect. 

(c) Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone 
Threshold Average," is used to determine 
a Roman numeral designation (I through 
XI) for hearing impairment based only on 
the puretone threshold average. Table VIa 
will be used when the examiner certifies 
that use of the speech discrimination 
test is not appropriate because of 
language difficulties, inconsistent 
speech discrimination scores, etc., or 
when indicated under the provisions of 
Sec. 4.86.

(d) "Puretone threshold average," as 
used in Tables VI and VIa, is the sum of 
the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. 
This average is used in all cases 
(including those in Sec. 4.86) to 
determine the Roman numeral designation 
for hearing impairment from Table VI or 
VIa.

(e) Table VII, "Percentage Evaluations 
for Hearing Impairment," is used to 
determine the percentage evaluation by 
combining the Roman numeral designations 
for hearing impairment of each ear. The 
horizontal rows represent the ear having 
the better hearing and the vertical 
columns the ear having the poorer 
hearing. The percentage evaluation is 
located at the point where the row and 
column intersect.

(f) If impaired hearing is service-
connected in only one ear, in order to 
determine the percentage evaluation from 
Table VII, the non-service-connected ear 
will be assigned a Roman Numeral 
designation for hearing impairment of I, 
subject to the provisions of Sec. 3.383 
of this chapter.

(g) When evaluating any claim for 
impaired hearing, refer to Sec. 3.350 of 
this chapter to determine whether the 
veteran may be entitled to special 
monthly compensation due either to 
deafness, or to deafness in combination 
with other specified disabilities.

(h) Numeric tables VI, VIA*, and VII.

Under 38 C.F.R. §  4.86 (1999), exceptional patterns of 
hearing impairment are addressed.  This provision reads as 
follows:
(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately.

For chronic otitis externa, the schedule provides under 
diagnostic code 6210 (diseases of the auditory canal) a 
single 10 percent rating for chronic otitis externa where 
there is objective evidence of swelling, dry and scaly or 
serous discharge, itching, requiring frequent and prolonged 
treatment.  The criteria for otitis externa have not been 
revised.

First, considering the criteria for otitis externa, we 
observe that reports of VA ear examinations in March 1994 and 
May 1995 were negative for complaints or findings for 
swelling, dry and scaly or serous discharge, itching, 
requiring frequent and prolonged treatment.  While the 
appellant reported that he has ear pain every 3 months or so 
lasting about a week and requiring antibiotic treatment, he 
did not report experiencing symptoms of swelling, dry and 
scaly or serous discharge, or itching.  He noted that, during 
past VA treatment of the ears, his ears were merely washed 
cleaned.  The criteria for a compensable evaluation based on 
otitis externa are not met.

Second, considering the criteria for hearing impairment, the 
Board finds that the criteria for a compensable evaluation 
are not met.  The VA audiological study performed in May 1995 
revealed a puretone threshold in at he 1000, 2000, 3000, and 
4000 Hertz frequencies of 40dB, 45dB, 75dB, and 80db in the 
left ear; the average puretone decibel loss was 60dB in the 
left ear with 88.  The numeric designation of hearing 
impairment in the left ear is III.  The numeric designation 
of hearing impairment in the nonservice-connected right ear, 
in the absence of total deafness, is considered to be I.  See 
38 U.S.C.A. § 1160(a)(3) (West 1991).  The percentage 
evaluation provided by the schedule is 0.  38 C.F.R. 
§ 4.85(b) (1999).  Therefore, a compensable rating for left-
sided hearing loss is not available under the schedule.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).

B.  Claims for Service Connection

The appellant seeks service connection for a right hearing 
loss secondary to service-connected left ear disability.  
Service connection may be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

Generally, to establish a plausible claim, a veteran must 
present medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for hearing loss of the ear and the 
appellant's service-connected left ear disorders.  Therefore, 
the Board finds that the appellant has not submitted a well 
grounded claim for service connection for hearing loss of the 
right ear.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of hearing loss 
of the right ear and his service-connected left ear 
disabilities.  However, as a layman, the appellant is not 
competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its February 1995 
statement of the case and August 1995 supplemental statement 
of the case.  Likewise, the Board's discussion above informs 
the appellant of the requirements for the completion of his 
application for the claim for service connection.


ORDER

A compensable evaluation for residuals of left mastoid 
surgery is denied.

A compensable evaluation for otitis externa with left ear 
hearing loss is denied.

Service connection for right ear hearing loss secondary to 
left ear disability is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

